--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is by and among On Track Innovations
Ltd., an Israeli corporation (“OTI Israel”) and OTI America, Inc., a Delaware
corporation (collectively the “Company” or “OTI”), and Dimitrios Angelis
(“Executive”).


RECITALS


A.           The Company is involved in the business of designing, developing
and marketing solutions based on its secure contactless microprocessor-based
smart card technology.


B.            The Company wishes to employ Executive and Executive wishes to be
employed by the Company in accordance with the terms and conditions set forth in
this Agreement.


AGREEMENT


In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and the Company agree as follows:


1.             Employment.  Effective on the date that this Agreement is
approved by the requisite majorities of the shareholders of the Company in a
duly convened shareholders meeting (the “Effective Date”), the Company will
employ Executive, and Executive agrees to be employed as Chief Executive Officer
of OTI America, which responsibilities shall include the management of the
Company’s intellectual property and its related litigation and licensing and all
other management authorities, unless otherwise determined by the board of
directors of OTI Israel.  Executive will comply in all material respects with
all rules, policies, and procedures of the Company as established by the
Company’s articles of incorporation and bylaws and policies as adopted by its
board of directors from time to time.  During Executive’s employment, Executive
will not engage in any other business activity that interferes with or prevents
Executive from carrying out Executive’s obligations under this Agreement,
whether or not such activity is pursued for gain, profit, or other pecuniary
advantage.  Executive will report only to the board of directors of OTI
Israel.  Only OTI Israel's board of directors may change Executive’s title, job
responsibilities and to whom he reports without Executive’s consent, provided
that in all cases Executive retains the title of and responsibilities of an
executive officer of OTI America or the Company and the Compensation and Equity
Incentives (Section 3 hereof) and Other Benefits (Section 4 hereof) remain
unchanged.  Executive currently serves on the Company’s board of directors, and
is currently the chairman of the board of directors, and such work may continue
and not be in violation of this Agreement. Company acknowledges and accepts that
Executive may be associated with and contribute to the organizations listed in
Exhibit A, which activities and list will be reviewed and approved not less than
annually by the Company’s compensation committee.   Executive is obligated to
devote his full time, attention and energies to perform the duties assigned
hereunder as Chief Executive Officer, and Executive agrees to perform such
duties diligently, faithfully and to the best of his abilities.  
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Term of Employment.  Employment under this Agreement shall be for
a term (the “Term”) of three (3) years from the date of this Agreement (the
"Original Employment Term"); however, either Executive or the Company may
terminate Executive’s employment at any time with or without Cause or Good
Reason, as defined in this Agreement, and without notice, subject to the terms
of this Agreement including Section 5.2.2; provided that the Employment Term
shall be automatically extended, subject to earlier termination as expressly
provided in this Agreement, for successive additional one (1) year periods (the
“Additional Terms”), unless either Executive or the Company submits written
notice to the other at least one-hundred eighty (180) days prior to the end of
the Original Employment Term or the then Additional Term.  Any termination of
Executive’s employment by Executive or the Company (other than death) shall be
communicated by written notice of termination to the other party. [


3.             Compensation and Equity Incentives.   During the Term of
Executive’s employment under this Agreement, Executive shall be entitled to
compensation computed and paid as follows, reduced by applicable federal, state,
and local withholdings, or payroll or other taxes or fees and authorized
deductions:


3.1           Salary.  Executive shall be paid an annual gross salary at the
rate of $300,000 (the “Annual Base Salary”), with actual amounts paid to be
prorated for the actual period of employment, payable in equal installments in
accordance with the Company’s normal payroll practices.  The Board of Directors
of OTI Israel shall review Executive’s Annual Base Salary at least annually for
adjustments based on Executive’s performance and other relevant factors and may
determine in its sole discretion whether any increase in Annual Base Salary
shall be made, provided that in any event an increase of up to 15% per annum
shall not require the approval of the shareholders in accordance and subject to
the Company’s Executives Compensation Policy.  The Annual Base Salary shall not
be decreased without Executive’s express written consent.


3.2           Annual Bonus. During employment with the Company, the board of
directors of OTI Israel will adopt a bonus plan based on the criteria
established in section 6.2.3 and 6.2.4 of the Company’s Executive Officers
Compensation Policy under which Executive starting on the year 2014, shall
participate, as and to the extent provided by the plan as adopted by the board
of directors.


3.3           Special Bonus.  The Company will pay Executive a cash bonus (less
applicable withholdings) upon commencement of full time employment of $50,000.
 
3.4           Stock Option Grant.  The Company will grant to Executive an option
(the “Option”) to purchase 150,000 shares of OTI Israel's ordinary shares (the
“Shares”), the exercise price of which shall be the market price of the Shares
as determined by the closing price of the Shares on Nasdaq on the date this
Agreement is approved by the Company’s shareholders.  The Option shall vest as
follows:  1/3 after twelve (12) months of full time employment, additional 1/3
after twenty four (24) months of full time employment and the last 1/3 after
thirty six (36) months of full time employment.


 
- 2 -

--------------------------------------------------------------------------------

 


4.             Other Benefits.
 
4.1           Certain Benefits.  Executive shall participate in employee benefit
programs, established by the Company for personnel on a basis commensurate with
Executive’s position and in accordance with the Company’s benefit plans and
arrangements from time to time, including eligibility requirements. During the
Term, the Company shall provide Executive full medical coverage (e.g. health and
dental), as provided to employees from time to time by the Company.


4.2           Expenses.  The Company shall reimburse Executive in accordance
with the Company’s policies and procedures for reasonable expenses necessarily
incurred in Executive’s performance of Executive’s duties against appropriate
receipts and vouchers indicating the specific business purpose for each such
expenditure; provided, in any event, that such expenses may not exceed the
provision for such expenses in the then applicable Company annual operating
budget.


4.3           Indemnification.  In accordance with the terms and provisions of
the Company’s articles of association and applicable law, Company will defend,
indemnify and hold harmless Executive from and against any and all demands,
claims, actions, causes of action, assessments, liabilities, losses, damages,
costs and expenses, including reasonable attorneys fees arising from the
Executive’s service under this Agreement, to the maximum extent permitted under
applicable law. Notwithstanding anything herein to the contrary, this Section
will survive the termination of this Agreement.


4.4           Change of Control. In the event there is a change in control of
the Company and Executive is no longer employed by the Company, then Executive
shall receive the following:
 
a. Executive’s Options shall all immediately vest; and
b. Executive shall receive one years’ then Annual Base Salary; and
 
c. Executive’s Options shall be treated as ordinary shares under the Poison Pill
plan.



For the purposes of this section “change of control” shall mean with respect to
OTI Israel: (a) a merger or consolidation wherein a majority of the shareholders
of the Company immediately prior to the merger or consolidation do not own a
majority of the voting shares of the surviving corporation immediately following
the merger or consolidation, (b) the consummation of a tender offer or takeover
bid for the Shares (other than a tender offer by the Company or an affiliate),
the result of which is that a majority of the shareholders of OTI Israel
immediately prior to the tender offer do not own a majority of the voting shares
of the surviving corporation immediately following the tender offer, (c) a sale
of all or substantially all the assets of OTI Israel, and (d) the dissolution of
OTI Israel.
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
5.             Termination. The following provisions shall apply upon
termination of Executive’s employment under applicable circumstances as set
forth below.  Any amount payable to Executive under this Section 5 shall be
subject to all applicable federal, state, and local withholdings, or payroll or
other taxes.  Except as set forth in this Section 5, upon termination of
employment, Executive shall not be entitled to further payments, severance, or
other benefits arising under this Agreement or from Executive’s employment with
the Company.


5.1           By the Company with Cause or by Executive without Good Reason.  If
the Company terminates Executive’s employment for Cause or if Executive
terminates Executive’s employment without Good Reason, Executive shall be paid
for unpaid wages and unused accrued vacation earned through the termination
date.


5.1.1           “Cause,” as used herein, means any of the following: (i) willful
misconduct, moral turpitude, failure to perform duties described in paragraph 1
hereinabove after thirty (30) days’ written notice of the need to cure the
failure and cure has not been effected within that time period, or which
failure, if previously cured, recurs;  (ii) dishonesty, fraud, or gross
negligence; (iii) personal conduct that is materially detrimental to the
business and for which Executive did not have a good faith belief that such
conduct was in the Company’s best interests; or (iv) the commission of conduct
that would constitute a felony or gross misdemeanor.


5.1.2           “Good Reason,” as used herein, means any material breach of this
Agreement by the Company which, if curable, has not been cured within
thirty (30) days after the Company has been given written notice of the need to
cure the breach, or which breach, if previously cured, recurs.


5.2           By the Company other than for Cause or Total Disability or by
Executive for Good Reason.  If the Company terminates Executive’s employment
other than for Cause or Total Disability or if Executive terminates Executive’s
employment for Good Reason, the Company shall provide to Executive the amounts
set forth in this Section 5.2.


5.2.1           Unpaid salary earned through the termination date; and


5.2.2           Separation payments in an amount equal to twelve (12) months
Annual Base Salary in effect at the time of termination.


 
- 4 -

--------------------------------------------------------------------------------

 


5.3           Total Disability; Death.  If the Company or Executive terminates
Executive’s employment due to Executive’s Total Disability or death, the Company
shall pay to Executive unpaid wages earned through the termination date, and, if
termination is due to disability, the benefits of disability insurance shall
continue as provided in the Company’s disability policy.  “Total Disability” as
used herein shall have the same meaning as the term “Total Disability” as used
in the Company’s long-term disability policy in effect at the time of
termination, if one exists.  If the Company does not have a long-term disability
policy in effect at such time, the term “Total Disability” shall mean
Executive’s inability (with or without such accommodation as may be required by
law protecting persons with disabilities) to perform the essential functions of
Executive’s duties hereunder for a period aggregating ninety (90) calendar days
in a twelve (12) month period.


6.             Confidential Information.


6.1           Definition.  Executive has obtained or may obtain from OTI or any
of its Affiliates or agents or representatives (collectively, for purposes of
this Section 6, “OTI Entities”), information, including information concerning
OTI Entities’ (i) business, development, and marketing plans, (ii) prices and
pricing strategies, (iii) trade secrets, and (iv) other ideas, concepts,
strategies, designs, suggestions, and recommendations (collectively, the
“Confidential Information”).  “Confidential Information” includes, but is not
limited to, information of the foregoing type or nature of any of the OTI
Entities’ shareholders and affiliates, but does not include information in the
public domain through no fault of Executive.


6.2           Non-Disclosure and Return of Confidential Information.  Executive
shall not disclose any of the Confidential Information to any other person or
entity, or use any Confidential Information for any purpose unless authorized in
writing by the Company.  Executive shall return all Confidential Information to
the Company, along with any and all copies, immediately upon termination of
Executive’s employment with the Company.


6.3           Third Party’s Information. Executive agrees to maintain the
confidentiality of, and not to use for any purpose except in furtherance of his
duties under this Agreement, confidential information he or the OTI Entities
receives from one or more third parties to which any of the OTI Entities is
subject to a duty of non-disclosure and to restrictions on the use thereof.


6.4           General.  Executive’s obligation under this Agreement is in
addition to any obligations Executive has under state or federal
law.  Executive’s obligations under this Section 6 are indefinite in term and
shall survive the termination of this Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 


7.             Remedies. Notwithstanding any other provisions of this Agreement
regarding dispute resolution, Executive agrees that Executive’s violation of any
of Section 6, of this Agreement, if proven would cause the Company or its
affiliates irreparable harm which would not be adequately compensated by
monetary damages and that an injunction may, subject to the provisions of
Section 12.6, be granted by any court or courts or arbitral panel having
jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of Section 6.  The preceding sentence shall not be construed to
limit the Company or its affiliates from any other relief or damages to which it
may be entitled as a result of Executive’s breach of any provision of this
Agreement, including Sections 6.


8.             Disclosure.  Executive agrees fully and completely to reveal the
terms of the terms of Section 6 of this Agreement to any future employer or
business contacts of Executive and authorizes the Company and its Affiliates, at
their election, to make such disclosure.


9.             Representation and Warranties of Executive.  Executive is a
member in good standing of the bar association for the state of New Jersey, and
will continue to maintain such membership, and has not been the subject of any
disciplinary action by such bar association.  Subject to the Executive resigning
from his current work position, Executive represents and warrants to the Company
that Executive is free to enter into this Agreement and has no commitment,
arrangement, or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services, and duties
provided for in this Agreement.  Executive shall not in the course of
Executive’s employment violate any obligation that Executive owes any former
employers.


10.           Assignability.  During Executive’s employment, this Agreement may
not be assigned by either party without the written consent of the other;
provided, however, that the Company may assign its rights and obligations under
this Agreement without Executive’s consent to any of its Affiliates or to a
successor by sale, merger, or liquidation, if such successor carries on the
business substantially in the form in which it is being conducted at the time of
the sale, merger, or liquidation and notwithstanding anything in this Agreement,
such assignment and Executive’s transfer of employment thereunder shall not be
deemed a termination of employment under Section 5.2 of this Agreement. This
Agreement is binding upon Executive, Executive’s heirs, personal
representatives, and permitted assigns and on the Company, its successors, and
assigns.


11.           Survival.  Notwithstanding anything to the contrary in this
Agreement, the obligations of this Agreement shall survive a termination of this
Agreement or the termination of Executive’s employment with the Company, except
for obligations under Sections 1, 2, 3, 4.1 and 4.2.


 
- 6 -

--------------------------------------------------------------------------------

 




12.           Miscellaneous Provisions.


12.1           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement among the parties thereto with respect to the subject matter
hereof and thereof and supersede any prior agreement or understandings among the
parties as to such matters, oral or written, all of which are hereby
canceled.  This Agreement may only be modified or amended by written agreement
of the parties hereto.


12.2           Governing Law.  This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New Jersey, without giving
effect to any principles of conflicts of laws.


12.3           Headings.  The headings in this Agreement are inserted for
convenience only and shall not affect the interpretations of this Agreement.


12.4           Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance shall be invalid, illegal, or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.


12.5           Heirs, Successors, and Assigns.  Each of the covenants, terms,
provisions, and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.


12.6           Mediation and Arbitration.  Should any dispute arise out of or
relate to this Agreement, or its breach, and if the dispute or breach cannot be
settled through direct discussions without attorneys present, the dispute will
first be submitted for confidential and nonbinding mediation where each party is
represented by a person authorized to compromise its claims and negotiate and
execute a settlement agreement to such dispute.  Each party agrees to
participate in such mediation in a good faith effort to resolve such
dispute.  The mediator shall be as mutually agreed by the parties, except that
if the parties are unable to agree on a mediator, each party shall designate a
mediator who shall together designate an independent third person to mediate the
dispute.  If the mediation shall be unsuccessful in resolving the dispute, the
dispute will then be submitted for confidential and binding arbitration with
parties represented by attorneys if so chosen.  The parties shall be entitled to
invoke the rules of discovery applicable to state court proceedings.  The
arbitration proceedings shall be conclusive and any party to any award rendered
in any such arbitration proceeding shall be entitled to have judgment entered
thereon.  The arbitrator shall determine the “prevailing party” and such party
shall be entitled to its actual attorneys’ fees and costs which shall be part of
the award.  The foregoing shall not prevent any party from seeking temporary
injunctive relief from a court of competent jurisdiction for any impending,
actual, or threatened breach of the provisions of this Agreement in the Superior
Court of the State of New Jersey, County of Morris
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
12.7           Attorneys’ Fees, etc.  If a suit, action, arbitration, or other
proceeding of any nature whatsoever (including, without limitation, any
bankruptcy proceeding) is instituted in connection with any controversy arising
out of this Agreement or to interpret or enforce any rights under this
Agreement, the prevailing party shall be entitled to recover his attorneys’ fees
and all other fees, costs and expenses actually incurred and reasonably
necessary in connection therewith, as determined by the arbitrator or by the
court at trial or on appeal or review, in addition to an other amounts provided
by law.


12.8           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.  Facsimile signatures of the parties to this Agreement
or any amendment of this Agreement shall be deemed original signatures, and each
member or other party shall forward to the Company the original signed version
of such document promptly following facsimile transmission.


12.9           Executive’s Recognition of Agreement. Executive acknowledges that
Executive has read and understood this Agreement and agrees that its terms are
necessary for the reasonable and proper protection of the business of the
Company and its Affiliates.  Executive acknowledges that Executive had this
Agreement reviewed by an attorney of his selection.


12.10.        Notices.  Any notice required or permitted to be given hereunder
is sufficient if in writing and delivered by hand, by facsimile, or by
registered or certified mail, to the parties at the respective addresses set
forth below their signatures herein, or such other address as may be provided to
each party by the other.


12.11.        Waivers.  No failure on the part of either party to exercise, and
no delay in exercising, any right or remedy hereunder will operate as a waiver
thereof; nor will any single or partial waiver of a breach of any provision of
this Agreement operate or be construed as a waiver of any subsequent breach; nor
will any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by law.
 
[remainder of page intentionally blank]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE – EMPLOYMENT AGREEMENT


IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of December 22, 2013, to be effective on the Effective Date.
 
ON TRACK INNOVATIONS, LTD.
 
By /s/ Ofer Tziperman / Shay Tomer
Title: CEO / CFO
 
OTI AMERICA, INC.
 
By /s/ Ofer Tziperman
Title: Chairman
 
EXECUTIVE
 
/s/ Dimitrios Angelis
Dimitrios Angelis


 
- 9 -

--------------------------------------------------------------------------------

 


Exhibit A
 
1. Habitat for Humanity, Board Member


2. 310 West 18th Street Owners Cooperative, Board Member


3. Distinguished Homes LLC, Principal


4. Mirror Me Designs LLC, Principal
 
- 10 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------